Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of December 8, 2017 by and
between General Cannabis Corp., a Colorado corporation (the “Company”) and
Michael Feinsod (the “Executive”) (together, the “Parties”).

RECITALS

WHEREAS, the Parties wish to document the continuing role of the Executive as
the Executive Chairman of the Board of Directors of the Company (the “Board”).

Accordingly, the Parties agree as follows:

1.

Employment. The Company hereby continues to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.

2.

Position and Duties. The Executive hereby agrees to serve as Executive Chairman
of the Board.  Such position shall have such duties of an executive character
typically associated with such position and which shall delegated or assigned to
the Executive from time to time by the Board. The Executive shall not be
required to devote any specific amount of his business time, attention, skill
and efforts to the business of the Company but it is anticipated that the
Executive will devote significant time to the business and affairs of the
Company. The Executive shall be not required to be based in the Company’s
corporate headquarters in Denver, Colorado. However, it is understood that
reasonable travel shall be required on behalf of the Company on a regular basis.
 The Executive shall be permitted to engage in charitable, civic and other
non-business activities, including serving in academic positions, and to serve
as a member of the board of directors of other organizations that are not
competitive with the business of the Company, with prior Board approval and so
long as such activities do not interfere with the Executive’s duties hereunder.

3.

Compensation.

a.

Cash Compensation.  The Company shall pay the Executive a base salary of $10,000
per month, paid on the last day of each calendar month, subject to all
applicable employment and income tax withholdings.

b.

Options Grant.  The Company shall recommend to the Board that the Executive be
granted options to purchase 900,000 shares of Stock (the “Options”) as soon as
reasonably practicable following the execution of this Agreement.  The Options
shall have an exercise price equal to the Fair Market Value of the shares of
Stock on the date of grant and shall consist of the following: (i) 600,000
shares subject to the Options shall have time-based vesting terms (the “Time
Based Options”) with one-third of such shares vesting on each yearly anniversary
of the date of grant, and (ii) 300,000 shares subject to the Options shall have
performance-based vesting terms (the “Performance-Based Options”) with (a)
one-third of such shares vesting when the trading price target of $3.50 per
share is met in accordance with the applicable option agreement,  (b) an
additional one-third of such shares vesting when the trading price target of
$5.00 per share is met in accordance with the applicable option agreement, and
(c) the remaining one-third of such shares vesting when the trading price target
of $6.50 per share is met in accordance with the applicable option agreement.
 The forms of such option agreements for the Time-Based Options and the
Performance-Based Options are attached hereto as Exhibit A hereto.  

c.

General Benefits and Plans. The Executive shall be entitled to participate in
all compensation, employee stock option plans and employee benefit plans or
programs, and to receive all benefits, including, but not limited to, health and
welfare benefits, which are approved by the Board and are generally made
available by the Company to all employees and to the extent permissible under
the general terms and provisions of such plans or programs and in accordance
with the provisions thereof.  Notwithstanding any of the foregoing, nothing in
this Agreement shall require the Company to establish, maintain or continue any
particular plan or program nor preclude the amendment, rescission or termination
of any such plan or program that may be established from time to time.

d.

Additional Compensation/Benefits.  The Executive shall be eligible to receive
equity compensation (e.g., annual option grants) and other benefits or perks
provided to non-employee directors of the Board.

4.

Indemnification.  The Executive shall, at all times, be indemnified by the
Company to the extent provided by the Company’s articles of incorporation,
bylaws and applicable law, in connection with his performance of services
hereunder.  Additionally, the Executive shall be covered by the director and
officer liability insurance provided to other directors and executives of the
Company.  The Company shall continue to indemnify the Executive as provided
above and, to the extent maintained for other officers and directors, maintain
such liability insurance coverage for the Executive after the termination of
this Agreement, for any claims that may be made against him with respect to his
service as a director or Executive Chairman of the Company.




1




--------------------------------------------------------------------------------




5.

Business Expenses/Legal Fee Reimbursement.  

a.

The Company shall pay or reimburse the Executive for all reasonable travel in
accordance with the Company’s standard policies and procedures and other
reasonable expenses incurred by the Executive in connection with the performance
of his duties and obligations under this Agreement, subject to the Executive’s
presentation of appropriate vouchers in accordance with such expense account
policies and approval procedures as the Company may from time to time establish
for  (including but not limited to prior approval of extraordinary expenses) and
to preserve any deductions for Federal income taxation purposes to which the
Company may be entitled.

b.

The Company shall pay for directly or reimburse the Executive for attorneys’
fees he incurs in connection with this Agreement, subject to a cap of $10,000.
 Payment shall be made within fifteen (15) days after submission of the invoice
to the Company evidencing such legal fees.

6.

Termination.  The Executive’s service under this Agreement may be terminated by
the Company with or without Cause, by the Executive with or without Good Reason
or as a result of the Executive’s death or Disability.  Upon termination of his
employment, except as otherwise provided in this Agreement, the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits.

a.

Termination for Cause.  The Company may terminate the Executive’s employment for
“Cause” by reason of any of the following: (i) formal admission by the Executive
to (including a plea of guilty or nolo contendere to), or conviction of a
felony, or any criminal offence involving the Executive’s moral turpitude under
any applicable law, (ii) gross negligence or willful misconduct by the Executive
in the performance of the Executive’s duties required by this Agreement; (iii)
the commission of any fraud, misappropriation or misconduct by the Executive
that causes demonstrable material injury, monetarily or otherwise, to the
business of the Company, or (iv) material breach of this Agreement by the
Executive.  Prior to a termination for Cause, the Company shall provide written
notice to the Executive of the reason or reasons for a potential Cause
determination and provide the Executive ten (10) days to cure the reason(s), if
curable.  If cured, Cause shall no longer apply to the reason or reasons set
forth in the Company’s notice.  If the Executive is terminated for Cause, the
Company shall pay to the Executive, in a lump sum, any base salary that is
earned by the Executive but unpaid as of the date of the Executive’s termination
of employment, paid in accordance with the Company’s payroll practices, but in
no event later than ten (10) days following the Executive’s termination of
employment.  Following the Executive’s termination of employment for Cause, the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

b.

Termination without Cause.  The Company may terminate the Executive’s Employment
upon thirty (30) days prior notice provided to the Executive.

c.

Resignation for Good Reason.  The Executive may terminate with “Good Reason”
which shall be communicated by written notice of termination from the Executive
to the Company (the “Notice of Termination”). The Notice of Termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination and a written statement of the reason(s) for the termination. A
Notice of Termination shall not be effective for a period of thirty (30) days
after receipt of such Notice of Termination by the Company so that the Company
has an opportunity to cure the reason or reason set forth in the Notice of
Termination.  If cured, Good Reason shall no longer apply to the reason or
reasons set forth in the Notice of Termination.  “Good Reason” shall mean a
material breach of this Agreement by the Company.

d.

Resignation without Good Reason.  The Executive may resign without Good Reason
upon 30 days prior notice provided to the Company. Upon the Executive’s
resignation without Good Reason, the Company shall pay to the Executive, in a
lump sum, any base salary that is earned by the Executive but unpaid as of the
date of the Executive’s termination of employment, paid in accordance with the
Company’s payroll practices, but in no event later than ten (10) days following
the Executive’s termination of employment.  Following the Executive’s
resignation of employment without Good Reason, the Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

e.

Termination as a result of death or Disability. The Executive’s services shall
terminate upon the Executive’s death or Disability.  “Disability” shall mean, to
the extent consistent with applicable federal and state law, the Executive’s
inability by reason of physical or mental illness to fulfill his obligations
hereunder for ninety (90) consecutive days or for a total of one hundred and
eighty (180) days in any twelve (12) month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative,
renders the Executive unable to perform the essential functions of his job, even
after reasonable accommodations are made by the Company. The Company is not,
however, required to make unreasonable accommodations for the Executive or
accommodations that would create an undue hardship on the Company.




2




--------------------------------------------------------------------------------




f.

Severance Benefits upon Termination Without Cause or by the Executive with Good
Reason or death or Disability.  Upon the Executive’s termination by the Company
without Cause, by the Executive with Good Reason, or upon the death or
Disability of the Executive, the Executive shall be entitled to receive
continued payment of the Executive’s monthly base salary for six (6) months
following such termination (the “Severance Period”).  The Company shall also pay
an amount to the Executive equal to the Company’s cost of providing such
benefits to the Executive for the Severance Period as if the Executive’s
employment had not terminated subject to the Executive’s election for
continuation coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA Coverage”).  The
payments and issuance of the stock described in this Section 6(f) shall not be
paid or commence payment until the Company’s next regular payroll date occurring
at least five (5) business days following the Executive’s satisfaction of the
Release Condition (as defined below), but shall be retroactive to the next
business day following the date of termination.  

g.

Vesting of Options.  Subject to the Release Condition and notwithstanding
anything to the contrary contained in the applicable option grant agreement with
respect to the Time-Based Options, upon the Executive’s termination by the
Company without Cause, by the Executive with Good Reason, upon the death or
Disability of the Executive, the Time-Based Options shall become fully vested as
to all shares then unvested.  The Performance-Based Options shall terminate upon
the termination of the Executive’s employment to the extent then unvested.

h.

Release Condition.  Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that the payments and benefits
set forth in Section 6(f) and 6(g) upon a termination of employment, are
conditioned upon and subject to the Executive’s execution of a general waiver
and release of all claims, in the form attached hereto as Exhibit B, which
release must be executed, delivered, and not revoked within sixty (60) days
following such termination (the “Release Condition”).  Payments and benefits
under Sections 6(g) and 6(g) shall be made or provided or shall commence on the
first regular payroll date that is after the sixtieth (60th) day after
termination of employment, provided that the Release Condition is satisfied.

7.

Confidential Information.  

a.

The Executive acknowledges that the Company continually develops Confidential
Information, that the Executive may develop Confidential Information for the
Company, and that the Executive may learn of Confidential Information during the
course of his employment.  The Executive will comply with the policies and
procedures of the Company for protecting Confidential Information applicable to
its executives generally and shall not disclose to any person or use, other than
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company, any Confidential Information obtained by the
Executive incident to his employment or other association with the Company.  The
Executive understands that this restriction shall continue to apply after his
employment terminates, regardless of the reason for such termination.  For
purposes of this Agreement, “Confidential Information” means any and all
information of the Company that is not generally known by others with whom they
compete or do business, or with whom any of them plans to compete or do
business, and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company, would assist in competition against
them.  [Confidential Information includes, without limitation, such information
relating to (i) the development, research, testing, manufacturing, marketing,
and financial activities of the Company, (ii) the products of the Company,
(iii) the costs, sources of supply, financial performance, and strategic plans
of the Company, (iv) the identity and special needs of the customers of the
Company, and (v) the people and organizations with whom the Company has business
relationships and those relationships.  Confidential Information also includes
any information that the Company has received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information would not be disclosed.  Confidential Information shall not
include any such information (i) is or becomes in the public domain without any
breach by the Executive of his obligations hereunder, (ii) has been or is later
(after the Executive’ termination of  employment) lawfully acquired by the
Executive from sources that the Executive does not know, after reasonable
inquiry, to be prohibited from making such disclosure by a confidentiality
obligation or other legal, contractual or fiduciary obligation owed to the
Company, or (iii) is developed after the termination of employment by the
Executive or any of the Executive’s affiliates without violating Section 7
hereof.

b.

All documents, records, tapes, and other media of every kind and description
relating to the business, present or otherwise, of the Company and any copies,
in whole or in part, thereof (the “Documents”), whether or not prepared by the
Executive, shall be the sole and exclusive property of the Company.  The
Executive shall surrender to the Company at the time his employment terminates,
or at such earlier time or times as the Company may specify, all Documents then
in the Executive’s possession or control.  The Executive shall immediately
return such Documents and other property to the Company upon the termination of
his employment and, in any event, at the Company’s request.  The Executive
agrees further that any property situated on the premises of, and owned by, the
Company, including disks and other storage media, filing cabinets, or other work
areas, is subject to inspection by the Company’s personnel with advance written
notice to the Executive.




3




--------------------------------------------------------------------------------




c.

Notwithstanding anything to the contrary contained herein:

i.

nothing in this Agreement shall prohibit the Executive from reporting possible
violations of federal law or regulation to or otherwise cooperating with or
providing information requested by any governmental agency or entity, including,
but not limited to, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.  The Executive does not need the prior authorization of the
Company to make any such reports or disclosures and is not required to notify
the Company that he has made such reports or disclosures; and

ii.

the Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purposes of reporting or
investigating a suspected violation of law or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  If the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Company’s trade
secrets to his attorney and use the trade secret information in the court
proceeding if the Executive (x) files any document containing the trade secret
under seal and (y) does not disclose the trade secret, except pursuant to court
order.

8.

Section 409A Compliance. The Parties intend for this Agreement either to satisfy
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or to be exempt from the application of Code Section 409A,
and this Agreement shall be construed and interpreted accordingly.
Notwithstanding anything in this Agreement to the contrary, in the event that
the Executive is deemed to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Code Section 409A shall be made to the Executive prior to the date
that is six (6) months after the date of the Executive’s “separation from
service” (as defined in Code Section 409A) or, if earlier, the date of the
Executive’s death.  Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Code Section 409A that is also a business day.  For purposes of
Code Section 409A, each of the payments that may be made hereunder is designated
as a separate payment.  For purposes of this Agreement, with respect to payments
of any amounts that are considered to be “deferred compensation” subject to Code
Section 409A, references to “termination of employment” (and substantially
similar phrases) shall be interpreted and applied in a manner that is consistent
with the requirements of Code Section 409A.  To the extent that any
reimbursements under this Agreement are taxable to the Executive, any such
reimbursement payment due to the Executive shall be paid to the Executive as
promptly as practicable consistent with Company practice following the
Executive’s appropriate itemization and substantiation of expenses incurred, and
in all events on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred.  The
taxable reimbursements under this Agreement that could constitute “deferred
compensation” within the meaning of Code Section 409A are not subject to
liquidation or exchange for another benefit, and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.

9.

Section 280G Best After-Tax. If any payment or benefit that Executive would
receive under this Agreement or otherwise, when combined with any other payment
or benefit Executive receives that is contingent upon a change in control of the
Company (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then at
the sole discretion of the Executive, such Payment shall be either (x) the full
amount of such Payment or (y) such lesser amount as would result in no portion
of the Payment being subject to the Excise Tax (the “Reduced Amount”), whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, that the Executive
chooses which may result in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide Executive
with the greatest economic benefit. If more than one manner of reduction of
payments or benefits necessary to arrive at the Reduced Amount yields the
greatest economic benefit, the payments and benefits shall be reduced pro rata.

10.

General Provisions

a.

Notices.  All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, by certified or registered
mail or by use of an independent third party commercial delivery service for
same day or next day delivery and providing a signed receipt as follows:




4




--------------------------------------------------------------------------------




If to the Company:




General Cannabis Corp.

6565 E. Evans Ave

Denver, CO 80224

Attention:  Chief Executive Officer




With a copy to:




Murray Indick

Partner

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105




If to the Executive:




Michael Feinsod

Infinity Capital

200 South Service Road, Suite 207

Roslyn, NY 11577

b.

Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.

c.

Waiver. Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

d.

Arbitration. Any dispute arising out of or asserting breach of this Agreement,
or any statutory or common law claim by the Executive relating to his employment
under this Agreement or the termination thereof (including any tort or
discrimination claim), shall be exclusively resolved by binding statutory
arbitration in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Such arbitration process shall take place in
New York, New York. A court of competent jurisdiction may enter judgment upon
the arbitrator’s award. Each party shall pay the costs and expenses of
arbitration (including fees and disbursements of counsel) incurred by such party
in connection with any dispute arising out of or asserting breach of this
Agreement.

e.

Interpretation; Construction. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.

f.

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York. Each party consents to the jurisdiction
and venue of the state or federal courts in New York County, New York in any
action, suit or proceeding arising out of or relating to this Agreement.

g.

Entire Agreement. This Agreement, together with the agreement(s) evidencing the
Options (which agreement is partially amended as set forth herein), constitute
the entire agreement between the Parties relating to this subject matter hereof
and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of the Executive and the
Board.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.  This Agreement supersedes and replaces in its
entirety the Executive Chairman of the Board and Director Agreement dated August
4, 2014, between the Company and the Executive, including any requirement to
issuance a number of shares of common stock to Infinity Capital, LLC equal to
10% of any new issuances by the Company (and the Executive hereby waives and
releases the Company from any such obligation in the past or in the future
pursuant to the terms of such agreement).

h.

Nondisparagement.  The Executive and the Company agree that each party, during
the Executive’s employment and for a period of [two (2)] years thereafter, shall
not, in any communications with the press or other media or any customer,
client, supplier or member of the investment community, criticize, ridicule or
make any statement which disparages or is derogatory of the other party;
provided, that the Company’s obligations shall be limited to communications by
its senior corporate executive officers (“Specified Executives”), and it is
agreed and understood that any such communication by any Specified Executive (or
by any executive at the behest of a Specified Executive) shall be deemed to be a
breach of this provision by the Company. Notwithstanding the foregoing, neither
the Executive nor the Company shall be prohibited from making truthful
statements in connection with any arbitration proceeding concerning a dispute
relating to this Agreement.




5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date and
year first above written.




GENERAL CANNABIS CORP.




By: /s/ Robert Frichtel

Name:  Robert Frichtel

Title:  Chief Executive Officer




EXECUTIVE




/s/ Michael Feinsod

Name:  Michael Feinsod











6




--------------------------------------------------------------------------------







EXHIBIT A




Forms of Option Agreements

















A-1




--------------------------------------------------------------------------------







EXHIBIT B




WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of ____________ (“Executive”)
pursuant to the employment agreement between Executive and General Cannabis
Corp., a Colorado corporation (the “Company”), dated as of [    ] (the
“Employment Agreement”), Executive agrees as follows.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Employment
Agreement.

1.

Waiver and Release.

(a)

Definition.  As used in this Waiver and Release of Claims (this “Release”), the
term “claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys’ fees, judgments, losses, and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity, or otherwise.

(b)

Waiver and Release.  For and in consideration of the payments and benefits
provided in Sections 6(f) and 6(g) of the Employment Agreement (the “Severance
Amount”), Executive, for and on behalf of Executive and his heirs,
administrators, executors, and assigns, effective as of the Effective Date (as
defined below), does fully and forever waive and release, remise, and discharge
the Company, each of its Affiliates, each of their respective predecessors and
successors, and each of their respective current and former directors, officers,
employees, shareholders, partners, members, agents, and representatives
(collectively, the “Released Parties”) from any and all claims that Executive
had, may have had, or now has against the Released Parties collectively or any
of the Released Parties individually, for any claim arising out of or
attributable to Executive’s employment or the termination of Executive’s
employment with the Company, and also including but not limited to claims of
breach of contract, wrongful termination, unjust dismissal, defamation, libel,
or slander, or claims under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual preference.  This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act of
1967 (the “ADEA”), Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
the Equal Pay Act, and any other federal, state, and local labor and
anti-discrimination law, the common law, and any other purported restriction on
an employer’s right to terminate the employment of employees.  Executive hereby
agrees to waive any and all claims to re-employment with the Company or any of
its Affiliates and affirmatively agrees not to seek further employment with the
Company or any of its Affiliates.  Notwithstanding any provision of this Release
to the contrary, by executing this Release, Executive is not releasing (i) any
claims under COBRA; (ii) any claims or rights under the Company’s
indemnification policy; (iii) any claims with respect to the Severance Amount;
or (iv) any claims that may not be released as a matter of law.

(c)

Age Discrimination.  Executive specifically releases all claims against the
Released Parties under the ADEA relating to Executive’s employment and its
termination.

(d)

No Proceedings.  Executive represents that Executive has not filed or permitted
to be filed against any of the Released Parties, individually or collectively,
any lawsuit, complaint, charge, proceeding, or the like, before any local,
state, or federal agency, court, or other body (each, a “Proceeding”), and
Executive covenants and agrees that Executive will not do so at any time
hereafter with respect to the subject matter of this Release and claims released
pursuant to this Release (including, without limitation, any claims relating to
the termination of Executive’s employment), except as may be necessary to
enforce this Release or Executive’s rights to the Severance Amount under the
Employment Agreement, to seek a determination of the validity of the waiver of
Executive’s rights under the ADEA, or to initiate or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”).  Except as otherwise provided in the preceding sentence,
(i) Executive will not initiate or cause to be initiated on his behalf any
Proceeding, and will not participate (except as required by law) in any
Proceeding of any nature or description against any of the Released Parties
individually or collectively that in any way involves the allegations and facts
that Executive could have raised against any of the Released Parties
individually or collectively as of the date hereof, and (ii) Executive waives
any right he may have to benefit in any manner from any relief (monetary or
otherwise) arising out of any Proceeding.

2.

Acknowledgment of Consideration.  Executive is specifically agreeing to the
terms of this Release because the Company has agreed to pay Executive the
Severance Amount to which Executive was not otherwise entitled under the
Company’s policies or under the Employment Agreement (in the absence of
providing this Release).  The Company has agreed to provide the Severance Amount
because of Executive’s agreement to accept it in full settlement of all possible
claims Executive might have or ever had, and because of Executive’s timely
execution and non-revocation of this Release.

3.

Executive Acknowledgments.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS
RELEASE IN ITS ENTIRETY, FULLY UNDERSTANDS ITS MEANING, AND IS EXECUTING THIS
RELEASE VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL WITH FULL KNOWLEDGE OF ITS
SIGNIFICANCE. EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT EXECUTIVE HAS BEEN
ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
RELEASE.




B-1




--------------------------------------------------------------------------------







4.

Review and Revocation Period.  The offer to accept the terms of this Release is
open for twenty-one (21) days from the date Executive receives this Release.
 Executive shall have the right to revoke this Release for a period of seven (7)
days following Executive’s execution of this Release, by giving written notice
of such revocation to the Company.  This Release shall not become effective
until the eighth (8th) day following Executive’s execution of it (the “Effective
Date”).

5.

Remedies.  Executive understands and agrees that if Executive breaches any
provisions of this Release or fails to timely execute and deliver this Release,
or timely revokes his acceptance of its terms, in addition to any other legal or
equitable remedy the Company may have, the Company shall be entitled to cease
making any payments or providing any benefits to Executive, including payment of
the Severance Amount, and Executive shall reimburse the Company for all
attorneys’ fees and costs incurred by it arising out of any such breach.  The
remedies set forth in this paragraph shall not apply to any challenge to the
validity of the waiver and release of Executive’s rights under the ADEA.  In the
event that Executive challenges the validity of the waiver and release of
Executive’s rights under the ADEA, then the Company’s right to attorneys’ fees
and costs shall be governed by the provisions of the ADEA, so that the Company
may recover such fees and costs if the lawsuit is brought by Executive in bad
faith.  Any such action permitted by this paragraph, however, shall not affect
or impair any of Executive’s obligations under this Release, including without
limitation, the release of claims in Section 1 hereof.  Executive agrees further
that nothing herein shall preclude the Company from recovering attorneys’ fees,
costs, or any other remedies specifically authorized under applicable law.

6.

No Admission.  Nothing herein shall be deemed to constitute an admission of
wrongdoing by any of the Released Parties.  Neither this Release nor any of its
terms shall be used as an admission or introduced as evidence as to any issue of
law or fact in any proceeding, suit, or action, other than an action to enforce
this Release.

7.

Governing Law.  This Release shall be construed and enforced under and be
governed in all respects by the laws of the State of New York without regard to
the conflict of laws principles thereof.

[signature page follows]




B-2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth opposite Executive’s signature below.







 

 

 

DATE

 

EXECUTIVE

 

 

(not to be executed until termination of employment)








[Signature Page to Waiver and Release of Claims]


